Citation Nr: 1046599	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left inguinal scar.

2.  Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1954 to June 1957.  

This matter came before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

The appeal was remanded in October 2007 to afford the Veteran a 
hearing before the undersigned.  It was again remanded for 
development of the record in November 2008 and August 2010.


FINDING OF FACT

A right ankle disability did not pre-exist service and was not 
manifest in service; right ankle disability is unrelated to 
service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 1990 advised the Veteran of the evidence 
necessary to establish service connection.  

In response to the Veteran's August 2003 claim, he was issued a 
letter in August 2003 that discussed the evidence necessary to 
support a claim for service connection.  He was asked to identify 
evidence demonstrating that his claimed conditions existed since 
service.  The evidence of record was listed and the Veteran was 
told how VA would assist him in obtaining additional relevant 
evidence.

In August 2010 the Veteran was advised that the Appeals 
Management Center (AMC) would be developing additional evidence 
in his appeal.  The status of the appeal was discussed and he was 
told how he could contact the AMC.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

The Board acknowledges that the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, he was provided with notice of what type of 
information and evidence was needed to substantiate his claims 
for service connection.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
that regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  The Board 
further notes that status as a Veteran has never been contested.  
VA has always adjudicated his claims based on his status as a 
Veteran as defined by 38 C.F.R. § 3.1.

With respect to VA's duty to assist, VA and identified treatment 
records have been obtained and associated with the record.  A VA 
examination has been conducted and an addendum obtained, and the 
Board finds that in combination they are adequate with respect to 
the issue of entitlement to service connection for a right ankle 
disability.  In that regard, the examination was performed by a 
neutral, skilled provider who reviewed the record and discussed 
the relevant evidence in rendering his opinion.  The Veteran has 
not otherwise identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not 
alleged that the claimed right ankle disability is the result of 
combat service.  Therefore, the combat provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service of 
a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On enlistment examination in June 1954, the Veteran reported that 
he had suffered a broken right leg playing football in 1947.  The 
clinical examination disclosed normal lower extremities except 
for the Veteran's feet, which were noted to be affected by second 
degree pes planus.  Records pertaining to the Veteran's period of 
service are negative for any diagnosis, complaint, or abnormal 
finding pertaining to a disease or injury of the right ankle.  A 
sick call treatment record indicates that the Veteran was seen in 
November 1956 with complaints of ankle pain when getting into 
different angles.  No diagnosis is reflected.  On discharge 
examination in June 1957 the Veteran's lower extremities were 
normal.  The examination report specifically indicates that tan 
X-ray revealed an intact ankle mortise on the right.  There was 
no evidence of recent trauma.

An April 1987 letter from C.S.L., DPM, indicates that the Veteran 
had a heel spur of the right foot.  Dr. L. indicated his belief 
that the Veteran's pes planus was related to the heel spurs.  

In an August 2005 statement, the Veteran maintained that his 
right ankle, shin, and knee were injured during a combat 
exercise.  He stated that while attempting to land at Virginia 
Beach, the waters got rough and the exercise was canceled.  

At his July 2008 hearing, the Veteran testified that he sustained 
injuries to his right lower extremity during an exercise off the 
coast of Little Bridge in Virginia.  He noted that he did not 
receive immediate treatment.  He stated that he sustained a 
sprained ankle and was told to wear short boots to avoid 
aggravating the resulting bone spur.  

On VA examination in September 2009, the Veteran reported that he 
had a right leg and ankle injury in 1947, and that in service ne 
sustained a twisting injury in 1955.  The examiner noted that a 
June 1957 X-ray revealed a normal right ankle.  Physical 
examination disclosed normal gait with no functional limitations 
on standing or walking.  There were no callosities, breakdown, or 
unusual shoe wear patter to indicate abnormal weight bearing.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, hat, 
abnormal movement, or guarding of movement.  X-rays revealed no 
acute fracture of dislocation.  The ankle mortise was preserved.  
There was no significant soft tissue swelling.  Mild osteopenia 
was noted.  The impression was right ankle musculoskeletal strain 
with no documentation of in-service ankle injury.  The examiner 
concluded that it was unlikely that the right ankle condition was 
incurred in or aggravated by a disease or injury in service and 
was more likely due to pre-service injury.  

In an August 2010 addendum, the examiner indicated that the 
enlistment examination did not document any right ankle problems.  
He acknowledged that the Veteran was seen with complaints of 
ankle pain in November 1956 and pointed out that the separation 
examination did not document ankle trauma.  He also noted that 
the examination report disclosed a normal right ankle.  He 
concluded that a right ankle disability did not pre-exist service 
based on no documentation on enlistment examination.  He 
concluded therefore that a right ankle disability was not 
aggravated by service.  He also stated that it was not likely 
that any current ankle problem was related to disease or injury 
in service because there was no objective documentation of any 
ankle injury in the service treatment records.

Having reviewed the evidence pertaining to this claim, the Board 
finds that service connection is not warranted for a right ankle 
disability.  The Board acknowledges that there are references in 
treatment records to the Veteran reporting having broken his 
right leg prior to service.  In this regard, the Board also 
acknowledges that a lay person can in some instances be competent 
to render a medical diagnosis, to include having sustained a 
broken bone in the past.  However, given the negative clinical 
findings at enlistment and the addendum opinion of the VA 
examiner, the Board concludes that the Veteran's mere self-report 
of sustaining such an injury prior to service does not meet the 
very high standard of constituting clear and unmistakable 
evidence of a preexisting condition.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that a Veteran's self-report that 
he had previously suffered from "depression or excessive worry" 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).  For this reason, 
the Veteran is presumed sound upon entry into service for the 
purposes of this decision.

Moreover, service treatment records are negative for any 
diagnosis or abnormal finding pertaining to the Veteran's right 
ankle.  The record contains opinions from a VA examiner who 
concluded that a right ankle disability did not pre-exist service 
and was not aggravated thereby, and that any current problem was 
not related to disease or injury in service.  In reaching his 
conclusions, the VA examiner recited the Veteran's documented 
history as well as his reported history, and rendered an opinion 
based on that history and an examination of the Veteran.  
Therefore, the Board finds the report of this examination and the 
subsequent addendum to have significant probative value.  In sum, 
the record demonstrates that a right ankle disability was not 
present in service or for many years following discharge and that 
current right ankle disability is unrelated to service.  

The Board has considered the Veteran's statements concerning the 
etiology of this claimed disability.  As noted, the Veteran is 
certainly competent to report the onset and progression of 
symptoms and the circumstances surrounding such.  Ultimately, 
however, the Board places greater probative weight on the opinion 
of the competent health care specialist, who considered the 
Veteran's lay recollections, but also reviewed the 
contemporaneous clinical findings noted in his service treatment 
records and the results of x-rays obtained at the time of the 
Veteran's separation from service.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of the 
most credible evidence is against the claim of entitlement to 
service connection.  Consequently, the doctrine of reasonable 
doubt is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for a right ankle disability is 
denied.


REMAND

As discussed in the August 2010 remand, service treatment records 
reflect that on enlistment examination in June 1954, a right 
inguinal scar was noted.  The Veteran reported that he had 
undergone hernia repair.  No other scars or identifying body 
marks were noted.  On discharge examination in June 1957, on the 
occasion of the Veteran's release to inactive duty, various scars 
were noted.  They included a one half inch scar under the 
Veteran's chin, a three quarter inch long scar on his throat, a 
three inch long scar on his right hand, and a three quarter inch 
long scar on his right elbow.  The summary of defects and 
diagnoses included a notation of marks and scars, not considered 
disabling.  The Veteran was determined to be qualified for 
release to inactive duty and to perform the active duties of his 
rank at sea and in the field.  At his July 2008 hearing, the 
Veteran stated that he had a shrapnel injury scar on his right 
hand.  He also testified that he had received burns to his face 
during service.  

In the November 2008 remand, the Board directed that an 
examination be conducted to address the etiology of the claimed 
scars.  On VA examination in September 2009, the examiner noted a 
one inch linear scar under the Veteran's chin, a two by one 
eighth inch scar on his throat, a three inch linear scar on his 
right hand, and a five and one half inch scar over the right 
inguinal area.  He noted that there was no scar visualized on the 
right ankle.  The Veteran related that he thought the scar under 
his chin was from a pre-service hockey injury.  He indicated that 
he did not remember how he got the scar on his throat.  He 
asserted that the right hand scar was from a shrapnel injury in 
1955.  Following physical examination, he stated that the scars 
were all stable and asymptomatic.  He indicated that there was no 
documentation of in service injuries to the throat, right hand, 
or ankle.  He concluded that it was unlikely that the scars were 
incurred in or aggravated by a disease or injury in service.  The 
examiner did not address the fact that the scars were not noted 
on entrance examination, but clearly detected on examination for 
the purpose of release to inactive duty.  As such, the Board 
concluded that the examination was insufficient for the purpose 
of deciding this claim.

Moreover, the examiner concluded that the right inguinal scar was 
incurred in service; the record shows, however, that the scar was 
noted on entrance examination in 1954.  The examiner did not 
address the presence of a left inguinal scar and provide an 
opinion on any currently present scar of the left inguinal 
region.  In that regard, the service treatment records do show 
that a left inguinal hernia was repaired prior to the Veteran's 
discharge to inactive duty.  

On remand in August 2010, the Board pointed out the examiner's 
failure to address the presence of a left inguinal scar despite 
records showing that the Veteran underwent left inguinal hernia 
repair in service.  The Board also pointed to the deficiencies 
with respect to the VA examiner's findings on the remaining 
scars.

The claims file was subsequently returned to the VA examiner, who 
rendered a favorable opinion on all scars except for the left 
inguinal hernia scar.  Service connection was subsequently 
established for multiple scars in an August 2010 rating decision.  
The AOJ apparently treated this decision as a full grant of the 
benefits sought with respect to that issue.

However, while the examiner reviewed the record in August 2010 
and provided an addendum, he rendered a negative opinion as to 
the left inguinal hernia scar, noting that it was from surgery 
prior to service.  In reaching this conclusion, the examiner did 
not address whether the Veteran has a left inguinal scar related 
to hernia repair in service.  It is clear from the text of the 
August 2010 rating decision that the left inguinal scar was not 
encompassed in the grant of service connection.

The Court has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  Where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and extent of any 
left inguinal scar.  

The claims folder should be forwarded to the 
examiner for review, and the examiner should 
be directed to elicit a complete history from 
the Veteran.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran currently as a scar related to the 
in-service left inguinal hernia repair.  If 
so, the severity and extent of such scar 
should be fully detailed.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report, to include reference 
to pertinent evidence where appropriate.

2.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


